     Case 2:19-cv-01397-RFB-BNW Document 6 Filed 10/26/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9    BENNIE HAMILTON,                                   Case No. 2:19-cv-01397-RFB-BNW
10                                        Plaintiff,
                                                                            ORDER
11           v.
12    1209 VILLAGE WALK TRUST, LLC,
13                                      Defendant.
14
15          Before the Court for consideration is the Report and Recommendation [ECF No. 5] of the

16   Honorable Brenda Weksler, United States Magistrate Judge, entered October 5, 2020.

17          A district court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific

19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §

20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed the district court is

21   required to “make a de novo determination of those portions of the report or specified proposed

22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local

23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct

24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.

25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due

26   by October 19, 2020. No objections have been filed. The Court has reviewed the record in this

27   case and concurs with the Magistrate Judge’s recommendations.

28   ...
     Case 2:19-cv-01397-RFB-BNW Document 6 Filed 10/26/20 Page 2 of 2



 1          IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 5] is
 2   ACCEPTED and ADOPTED in full.
 3          IT IS FURTHER ORDERED that Plaintiff’s case is dismissed without prejudice and this
 4   case closed.
 5          The Court Clerk is directed to mail a copy of this order to Plaintiff.
 6
            DATED: October 26, 2020.
 7
                                                          _____________________________
 8                                                        RICHARD F. BOULWARE, II
 9                                                        United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
